Title: To Benjamin Franklin from ——— Decambray, [after 28 July 1779]
From: Decambray, ——
To: Franklin, Benjamin


Monsieur,
[after July 28, 1779]
J’ignore quelle idée pourra vous faire Naitre une demande que le desire du travail excite: peut-être la jugerez vous inconsequente; mais vous etes trop juste pour ne pas pardonner un être honnête (Je puis hautement m’en Glorifier) victime des Malheurs que Son pere a Supporté.
Je Sais, Monsieur, que le Nommé Gellée Votre Ancien Secrétaire n’a pas Connu Le prix de Vos bontés, et a mérité Sa disgrace. Que ne Suis-je Assez heureux pour les mériter. Mes Occupations en qualité de Surnuméraire aux Bureaux de M. Bertin Ministre, m’étantes plustôt onéreuses qu’avantageuses; Je dois recourir à des moyens plus Sûrs pour m’assurer, au moins, par un travail éxacte, le Necéssaire animal.
Dans la Vingt-quatrieme année de mon âge, Sans doute, je Suis ami du travail, où ne puis le devenir. Mais assûré de L’être et des dispositions necéssaires pour remplir la place que je desire près de vous, Monsieur, Je ne me flatterois pas en vain de posseder La Langue Anglaise, que J’avoue ignorer entierement, si J’étois appuié par vos bontés, pendant le tems de quatre mois, assez Suffisant pour y parvenir, pendant lequel tems je ferois suppléer pour le travail attaché à votre Secrétariat, par Le Maître que je Garderois continuellement près de moi, et que je satisferois.
Ce ne seroit qu’après L’attestation de personnes dignes de foy, notamment de M. Réz de Chaumont, de qui, mon pere a L’honneur d’être Connu; dailleurs je n’eus pas été admis au Bureau de M. Bertin, sans avoir prouvé l’honnêteté de mes moeurs, de la probité et de la discrétion Necéssaire dans ces Lieux. L’honneur de Votre Réponse que je vous supplie M’accorder, sera, Jusqu’à Ce moment attendu avec tout Le Respect que doit à Monsieur Le Docteur franklin Ministre Plénipotentiaire, son très humble et très obeissant Serviteur
DecambrayAu Bureau de M Bertin Ministre à Paris,au département de M. Parent

D’après L’honneur de la Vôtre Monsieur, Jaurai Celui de me présenter, Si ma demande ne vous déplait.

 
Endorsed: De Cambray.
